       Case 1:20-cv-04361-ELR-AJB Document 1 Filed 10/26/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


Allison Myers,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

HF Holdings Inc.,
a foreign profit corporation,                JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, ALLISON MYERS, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Marietta, Cobb County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
   Case 1:20-cv-04361-ELR-AJB Document 1 Filed 10/26/20 Page 2 of 5




                                    PARTIES

4. Plaintiff is a natural person residing in City of Marietta, Cobb County,

   Georgia.

5. The Defendant to this lawsuit is HF Holdings Inc., which is a foreign profit

   corporation that conducts business in the State of Georgia.

                        GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Nissan of Union City in the amount of $1,050.00 (the “alleged

   Debt”).

7. Plaintiff disputes the alleged Debt.

8. On July 9, 2020, Plaintiff obtained her Trans Union credit disclosure and

   noticed Defendant reporting the alleged Debt.

9. On or about July 10, 2020, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On August 4, 2020, CB Indigo, a prospective lender, obtained Plaintiff’s

   credit disclosure.

11.On September 1, 2020, Consolidated Information Services (CIS), a

   prospective lender, obtained Plaintiff’s credit disclosure.

12.On September 5, 2020, Capital One, another prospective lender, obtained

   Plaintiff’s credit disclosure.
   Case 1:20-cv-04361-ELR-AJB Document 1 Filed 10/26/20 Page 3 of 5




13.On September 7, 2020, Plaintiff obtained her Trans Union credit disclosure

   and noticed Defendant last reported the tradeline reflected by the alleged

   Debt to August 10, 2020 and failed or refused to flag its trade line as

   disputed, in violation of the FDCPA.

14.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

15.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

16.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged

   as disputed was either negligent or willful.

17.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

18.Plaintiff reincorporates the preceding allegations by reference.

19.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.
      Case 1:20-cv-04361-ELR-AJB Document 1 Filed 10/26/20 Page 4 of 5




   20.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

      issue in this case is a consumer debt.

   21.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

   22.Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit

      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   23.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   24.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;
     Case 1:20-cv-04361-ELR-AJB Document 1 Filed 10/26/20 Page 5 of 5




  c. Statutory costs and attorneys’ fees.

                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.

DATED: October 26, 2020


                                            By: /s/ Matthew Landreau
                                            Matthew Landreau
                                            Bar Number 301329
                                            22142 West Nine Mile Road
                                            Southfield, MI 48033
                                            Telephone: (248) 353-2882
                                            Facsimile: (248) 353-4840
                                            E-Mail: matt@crlam.com
                                            Attorneys for Plaintiff,
                                            Allison Myers
